DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama US 2017/0117402.
	Regarding claim 1, Koyama discloses a method for fabricating a transistor, comprising: 
obtaining a substrate 2 including a gallium nitride (GaN) layer 4, a GaN-based alloy layer 5 disposed on the GaN layer 4 and having a top side Fig. 2A; 
implanting a dopant to form a first doped region 41 extending from the top side into the GaN layer 4 in a drain access region while blocking the dopant from a source region and a gate region of the transistor Fig. 9, [0045]; and 
depositing source, drain, and gate contact structures 8, 9, 10 that are supported by the GaN layer [0025].  
Regarding claim 8, Koyama discloses the method of claim 1, wherein the GaN-based alloy layer comprises AI(X) In(Y)Ga(1-X-Y)N, where X and Y are the concentrations of Aluminum and Indium, respectively [0023].  
Regarding claim 9, Koyama discloses a method for fabricating a transistor on a substrate 2 including a gallium nitride (GaN) layer 4 and a GaN-based alloy layer 5 disposed on the GaN layer 4, comprising: 
implanting a dopant to form a first doped region 41 extending through the GaN-based alloy layer into the GaN layer in a drain access region; and 
forming source, drain, and gate contact structures 8, 9, 10 that are supported by the GaN layer [0025], wherein: 
the drain contact structure 9 has a first edge nearest the gate contact structure 10 and a second edge opposite the first edge; 
the first doped region 41 has a first edge nearest the gate contact structure 10 and a second edge opposite the first edge; 
the second edge of the first doped region is laterally closer to the gate contact structure 10 than the second edge of the drain contact structure 9 such that the drain contact structure 9 extends past the first doped region 41.  
Regarding claim 14, Koyama discloses the method of claim 9, further comprising implanting the dopant to form a second doped region 7 extending through the GaN-based alloy layer 5 into the GaN layer 4. 
Regarding claim 15, Koyama discloses the method of claim 14, wherein the dopant includes silicon [0025].  
Regarding claim 16, Koyama discloses the method of claim 9, wherein the GaN-based alloy layer comprises AI(X) In(Y)Ga(1-X-Y)N, where X and Y are the concentrations of Aluminum and Indium, respectively [0023].  
Regarding claim 17, Koyama discloses the method of claim 9, wherein the first doped region 41 is laterally offset from the drain contact structure 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama as applied to claims 1 and 9 above, and further in view of Chen et al. US 2020/0127116.
Regarding claim 2, Koyama discloses the method of claim 1. Koyama discloses a cap layer GaN 50 epitaxially grown on barrier layer AlGaN 5 [0024] having a top side, wherein the gate contact structure 10 is supported by the GaN. Koyama does not disclose depositing a p-type GaN layer (pGaN).  
Whereas Chen et al. discloses a method of fabricating a transistor with a doped (p-type or n-type dopant) GaN layer 110 [0024]-[0025] formed over barrier layer AlGaN 108 wherein a gate structure 114 is supported by the GaN layer 110. 
Koyama and Chen et al. are analogous art because they are directed to a method of making a HEMT device. One of ordinary skill in the art would have had a reasonable expectation of success to modify Koyama because they are form the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Koyama and incorporate the teachings of Chen et al. to inhibit the generation of 2DEG under the gate electrode to attain a normally-off status for the semiconductor device.
Regarding claim 3, Koyama in view of Chen et al. teaches the method of claim 2. Koyama discloses further comprising implanting the dopant to form a second doped region 7 extending from the top side into the GaN layer 4. 
Regarding claim 4, Koyama in view of Chen et al. teaches the method of claim 3. Koyama discloses wherein the dopant includes silicon [0025].  
Regarding claim 10, Koyama discloses the method of claim 9. Koyama discloses a cap layer GaN 50 epitaxially grown on barrier layer AlGaN 5 [0024] having a top side, wherein the gate contact structure 10 is supported by the GaN. Koyama does not disclose depositing a p-type GaN layer (pGaN).  
Whereas Chen et al. discloses a method of fabricating a transistor with a doped (p-type or n-type dopant) GaN layer 110 [0024]-[0025] formed over barrier layer AlGaN 108 wherein a gate structure 114 is supported by the GaN layer 110. 
Koyama and Chen et al. are analogous art because they are directed to a method of making a HEMT device. One of ordinary skill in the art would have had a reasonable expectation of success to modify Koyama because they are form the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Koyama and incorporate the teachings of Chen et al. to inhibit the generation of 2DEG under the gate electrode to attain a normally-off status for the semiconductor device.
Regarding claim 11, Koyama in view of Chen et al. teaches the method of claim 10. Koyama discloses further comprising implanting the dopant to form a second doped region 7 extending through the GaN-based alloy layer 5 into the GaN layer 4. 
Regarding claim 12, Koyama in view of Chen et al. teaches the method of claim 11. Koyama discloses wherein the dopant includes silicon [0025].  
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898